In the United States Court of Federal Claims
                                         No. 14-354 C
                                      Filed: May 8, 2014

***************************************
SPACE EXPLORATION TECHNOLOGIES *
CORP.,                                *
                                      *
      Plaintiff,                      *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
      Defendant,                      *
and                                   *
                                      *
UNITED LAUNCH SERVICES, LLC,          *
                                      *
Defendant-Intervenor.                 *
                                      *
***************************************

                  ORDER DISSOLVING PRELIMINARY INJUNCTION

       On April 30, 2014, the court issued a Preliminary Injunction, pursuant to Rule 65 of the
Rules of the United States Court of Federal Claims, that prohibited:

       The United States Air Force and United Launch Services, LLC (“ULS”), a
       majority owned subsidiary of United Launch Alliance, LLC (“ULA”), and
       affiliates thereof, . . . from making any purchases from or payment of money to
       NPO Energomash or any entity, whether governmental, corporate or individual,
       that is subject to the control of Deputy Prime Minister Rogozin, unless and until
       the court receives the opinion of the United States Department of the Treasury,
       and the United States Department of Commerce and United States Department of
       State, that any such purchases or payments will not directly or indirectly
       contravene Executive Order 13,661.

        Order Issuing Preliminary Injunction, Space Exploration Technologies Corp. v. United
States, No. 14-354 (Fed. Cl. Apr. 30, 2014), ECF No. 10 (footnote omitted).

       On May 6, 2014, the Government filed a Motion To Dissolve Preliminary Injunction,
together with: (1) a May 6, 2014 letter from Bradley T. Smith, Chief Counsel (Foreign Assets
Control), Office of the General Counsel, United States Department of the Treasury (“Ex. A”); (2)
a May 6, 2014 letter from Eileen Albanese, Director, Office of National Security and
Technology Transfer Controls, United States Department of Commerce (“Ex. B”); and (3) a May
6, 2014 letter from Mary E. McLeod, Principal Deputy Legal Adviser, United States Department
of State (“Ex. C”).

        These letters collectively explain that, “to the best of [the relevant Department’s]
knowledge, purchases from and payments to NPO Energomash currently do not directly or
indirectly contravene Executive Order 13,661.” Ex. A at 2; Ex. C at 2 (same); Ex. B at 1
(explaining that the United States Department of Commerce “defers to the Departments of the
Treasury and State regarding whether . . . Deputy Prime Minister Rogozin . . . controls NPO
Energomash and if so whether that control contravenes Executive Order 13,661”).

       On May 6, 2014, Defendant-Intervenor filed a Response to the Government’s May 6,
2014 Motion To Dissolve Preliminary Injunction, stating that “United Launch Services, LLC
joins in the motion filed by the United States, and respectfully requests that the [c]ourt
expeditiously dissolve the April 30, 2014 [P]reliminary [I]njunction.” ULS Resp. 1.

       On May 7, 2014, Plaintiff filed a Response opposing the Government’s Motion To
Dissolve Preliminary Injunction. Also on May 7, 2014, Defendant-Intervenor filed a Reply.

       On May 8, 2014, the court convened a hearing with the parties to discuss the
Government’s Motion To Dissolve Preliminary Injunction. That same day, the Government
provided the court with an updated version of the letter from Bradley T. Smith, Chief Counsel
(Foreign Assets Control), Office of the General Counsel, United States Department of the
Treasury (“Ex. D”).

        Based on the representations made in the May 6 and May 8, 2014 letters by the United
States Department of the Treasury, the United States Department of Commerce, and the United
States Department of State, the court hereby dissolves the April 30, 2014 Preliminary Injunction.
If the Government receives any indication, however, that purchases from or payment of money
to NPO Energomash by ULS, ULA, or the United States Air Force will directly or indirectly
contravene Executive Order 13,661, the Government will inform the court immediately.


       IT IS SO ORDERED.
                                                     s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge




                                               2
Exhibit A
Case 1:14-cv-00354-SGB Document 18-1 Filed 05/06/14 Page 3 of 8




                             A1
Case 1:14-cv-00354-SGB Document 18-1 Filed 05/06/14 Page 4 of 8




                             A2
Exhibit B
Case 1:14-cv-00354-SGB Document 18-1 Filed 05/06/14 Page 5 of 8
Case 1:14-cv-00354-SGB Document 18-1 Filed 05/06/14 Page 6 of 8




                             A4
Exhibit C
Case 1:14-cv-00354-SGB Document 18-1 Filed 05/06/14 Page 7 of 8




                             A5
Case 1:14-cv-00354-SGB Document 18-1 Filed 05/06/14 Page 8 of 8




                             A6
Exhibit D
Case 1:14-cv-00354-SGB Document 27-1 Filed 05/08/14 Page 1 of 2
Case 1:14-cv-00354-SGB Document 27-1 Filed 05/08/14 Page 2 of 2